Citation Nr: 0206072	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  97-34 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a delusional 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Pittsburgh, 
Pennsylvania, (RO), which denied the veteran's claims of 
entitlement to service connection for a delusional disorder 
and headaches.  The veteran filed a notice of disagreement in 
August 1997, and after issuance of a statement of the case in 
December 1997, a timely substantive appeal was received in 
December 1997.

In September 1999, the veteran requested a hearing at the RO, 
and the RO notified the veteran by letter of October 1999, to 
his last known address, that a hearing had been scheduled for 
November 1999.  The claims file notes that the veteran failed 
to report for the hearing, although the RO notification 
letter has not been returned by the United States Postal 
Service as undeliverable.  The veteran has not requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.

When this matter was first before the Board in April 2000, 
the case was remanded for further development.  In compliance 
with the remand, additional medical evidence has been 
received and a supplemental statement of the case has been 
issued.  The appeal is ready for adjudication.


FINDINGS OF FACT

1. All relevant evidence necessary for disposition of the 
veteran's appeal has been obtained and associated with the 
claims file.

2.  The veteran did not engage in combat during his military 
service.

3. Neither a delusional disorder nor headaches was manifested 
during service, or within a year thereafter.

4. There is no competent evidence connecting military service 
to any current disabilities.

5. The veteran's current headaches and delusional disorder 
are not related to disease or injury in service, or to a 
service-connected disability.


CONCLUSION OF LAW

A chronic headache disability and a mental disorder, 
including delusional disorder, were neither incurred in nor 
aggravated by service; delusional disorder may not be so 
presumed..  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
5103(A), 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1996, the veteran filed a claim of entitlement to 
service connection for a nervous condition (currently 
diagnosed as a delusional disorder) and headaches.  VA and 
private medical reports show that the veteran was treated and 
evaluated for various conditions after service.  
Notwithstanding the assertion of having had headaches in the 
separation examination, the service medical records contain 
no complaints, diagnoses or treatment of a nervous disorder 
or headaches during active service, or within the first post-
service year.  The more salient medical reports with regard 
to the claim being considered in this appeal are discussed 
below.

The veteran claims entitlement to service connection for a 
nervous condition beginning in 1975 in Germany, and headaches 
beginning in 1976.  Service medical records show no 
complaints, diagnoses or treatment for headaches or a nervous 
condition on examination prior to service in September 1974 
or during military service.  On April 1976 separation 
examination Report of Medical History form, the veteran 
specifically indicated having had frequent or severe 
headaches.  He specifically denied having, or having had 
"nervous trouble of any sort," depression or excessive 
worry, loss of memory or amnesia, or periods of 
unconsciousness.

The veteran underwent VA requested neurological examination 
in February 1997 for evaluation of his headaches.  He 
reported headaches occurring for the previous 8 years, 
described as left occipital sharp and throbbing headaches 
radiating into the left neck, occurring twice a day and 
associated with nausea and photophobia, for which he took 
medications.  The headaches improved after one and a half 
hours of sleep. 

The veteran was noted as alert in all spheres.  His thoughts 
were quite disorganized with an inability to follow commands 
well.  The examiner noted a January 1997 CT (computed 
tomography) scan of the head, without contrast, which was 
reportedly normal.  A history of seizure disorder was 
reported, though inactive for the prior six years.  
Impression was one of chronic daily headaches, with severe 
headaches twice a day, alleviated with medication followed by 
sleep.  Neither the examiner, nor the veteran, linked the 
headaches to military service.

On an accompanying February 1997 general medical examination, 
done with review of the veteran's medical records and claims 
folder, the veteran was noted as bizarre and vague in most of 
his statements.  He complained of insomnia, with delusions 
that somebody was on the street to kill him, and reported 
nervousness, shakes, depression, hopelessness, helplessness, 
decreased concentration and problems with memory.  He 
disclosed drinking alcohol for the previous twenty years, 
with many failed attempts at alcohol rehabilitation, and one 
suicide attempt several years ago.

On mental status examination, he was noted as alert and 
oriented only to place and person, bizarre and disorganized, 
disheveled, loose and incoherent.  His mood was euthymic and 
affect blunt, with visual hallucinations of little green men 
trying to get him into closets, and limited insight and 
judgment.  Diagnosis was Axis I, Delusional disorder, alcohol 
dependence, rule out alcoholic dementia;  Axis II, borderline 
intellectual functioning;  Axis III, Multiple medical 
problems of seizure disorder, chronic headaches, history of 
impaired hearing;  Axis IV, moderate to severe stressors;  
Axis V, GAF 35-40.

October 1992 to December 1997 private Health Center treatment 
notes show complaints for various conditions including 
January 1993 treatment with Librium for nerves.  Private 
treatment notes for June 1995 to August 1999 include 
treatment for unrelated conditions.

Erie VA outpatient progress notes from October 1995 to March 
2000 include a November 1995 note which discloses that the 
veteran was diagnosed in March 1992 with bipolar disorder-
hypomanic, and was maintained on medications.  He reported a 
troubled childhood, irregular employment, and an attempted 
suicide in 1978 by walking in front of a truck.  He believed 
the attempt was related to his alcoholism.

October 1998 VA notes also reference a private Health Center 
emergency room admission for major depression, recurrent, 
alcohol addiction and epilepsy.  Suicidality was noted as 
precipitated by his son's incarceration.

VA outpatient progress notes from the VA Highland Drive 
Center for Treatment of Addictive Disorders for December 1997 
to September 1999 show treatment for various conditions 
including alcohol dependence, suicidality, bipolar disorder-
hypomanic, and hospitalization for psychotic behavior.  In a 
September 1999 progress note, the examiner stated that the 
veteran reported no problems while he was in military 
service.

October 1999 VA progress notes reflect an emergency room 
admission at a private Health Center for suicidal thoughts 
with command hallucinations.  There were no complaints of 
headaches.  Diagnostic impression was bipolar disorder, 
depressed mood, psychotic features and alcohol abuse.  The 
examiner noted that there were no other medical problems 
except seizures and the noted bipolar disorder.

When this case was first before the Board in April 2000, it 
was remanded for further medical development.  Subsequently, 
the RO obtained VA outpatient records from October 1995 to 
March 2000 and admission/discharge summaries and private 
treatment notes from October 1992 to December 1997.  These 
records reflect repeated evaluation and treatment of 
alcoholism and delusional disorder.  None of the examiners 
linked the delusional disorder to military service.

In March 2001, the RO also obtained Social Security 
Administration (SSA) disability records for the period 
January 1992 to October 1996, which include private and VA 
treatment records showing hospitalization, outpatient 
treatment associated with diagnoses of alcohol dependence, 
tobacco dependence, major depression, history of cocaine 
abuse, hypertension and hand laceration, and symptoms noted 
as suggestive of secondary PTSD.  No link to military service 
was noted by any examiner.

Social security records also include a Clinical Psychological 
Disability Evaluation dated in September 1996, in which the 
veteran reported a history of seizures two times a week 
maintained by medication, excessive eye blinks, and headaches 
two times daily for unapparent reasons.  The veteran reported 
having been struck on the head numerous times, and beaten by 
police, and there was uncertainty as to whether he was 
experiencing cognitive residuals.  There was a history of 
cocaine abuse from fourteen years of age.  The record is 
negative for any other complaints or treatment of headaches.



Legal Analysis

Duty to Assist

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).

In this regard, the Board notes that during the course of 
this appeal, the RO obtained all pertinent VA and private 
treatment notes identified by the veteran, including service 
medical records, VA outpatient treatment notes and 
hospitalization records, Social Security disability records, 
private hospital and outpatient treatment records, and 
records identified by the Board's remand.  The veteran has 
identified no other evidence that is outstanding.  In the 
statement of the case and the supplemental statement of the 
case, the veteran was informed of what was needed to prevail 
on a claim of service connection on the merits.  Moreover, by 
an April 2000 letter, the veteran and his representative have 
been given the opportunity to submit written argument and 
additional evidence.

Additionally, the veteran was provided with a medical 
examination for assessment of a delusional disorder, and 
neurological examination to evaluate his headaches, with 
review of the claim file by the examiner prior to the medical 
examination.  The post-remand evidence does not add such 
probative value as to warrant additional VA examinations.  
The extensive record on appeal indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  See VCAA, 38 U.S.C.A. 
§ 5103A(a)(2) (VA is not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.")  Accordingly, there is no 
prejudice to the veteran in not having undergone additional 
VA evaluations, and no further assistance is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board finds 
that there has been substantial compliance with the mandates 
of the VCAA and implementing regulations.

Where there has been substantial compliance with the VCAA, a 
remand for further review in light of the legislation and 
implementing regulation would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran is not prejudiced by the Board addressing the claim 
based on the current record.  Bernard v. Brown, 4 Vet. App. 
384 (1994).

Service Connection

In general, applicable law and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303 (2001).  
That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.

Certain chronic diseases, including psychoses such as 
delusional disorder, shall be granted service connection 
although not otherwise established as incurred in service if 
manifested to a compensable degree within the applicable time 
limits under 38 C.F.R. § 3.307 (one year) following service 
in a period of war or following peacetime service on or after 
January 1, 1947, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

Service connection may also be granted for any disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Establishing 
"direct" service connection for a disability which has not 
been clearly shown in service requires evidence sufficient to 
show (1) the existence of a current disability; (2) the 
existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and 
a disease contracted or an injury sustained during service. 
38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim. 38 C.F.R. § 3.303(b).

Once the evidence has been assembled, the Board has the duty 
to assess the credibility and weight to be given to the 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) (internal citations omitted).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. 5107; 38 C.F.R. 3.102. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

Preliminarily, the Board notes that service personnel and 
medical records do not indicate that the veteran engaged in 
combat with the enemy while in service, nor does the veteran 
allege that he engaged in combat with the enemy while in 
service.  Accordingly, he is not entitled to any special 
evidentiary considerations given combat veterans under 
38 U.S.C.A. § 1154.  

Headaches

Statements from the veteran are to the effect that his 
headaches are related to military service.  However, such lay 
evidence is not sufficient to support a claim for service 
connection of a disability based on medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the veteran reported in his 1976 separation 
examination of having experienced frequent and severe 
headaches, there is no evidence of any complaints, diagnoses 
or treatment of headaches during service, or for many years 
after separation from military service.  In February 1997 
neurological examination, the veteran complained of headaches 
for the previous eight years, which would place their onset 
over ten years after separation from service.  Notably, his 
service medical records and September 1976 separation 
examination found no mental abnormalities, and February 1997 
neurological examination found no abnormalities on CT scan of 
the head.  Thus the neurologist's impression that the veteran 
had chronic daily headaches, and severe headaches occurring 
twice a day, was based upon the veteran's own subjective 
accounts.

There is a current diagnosis of headaches, but no competent 
medical or lay evidence linking the current headaches to 
disease or injury in service.  There is no medical opinion of 
service onset to satisfy the requirements of 38 C.F.R. 
§ 3.303(b), and no competent lay evidence of continuity of 
symptoms to satisfy the requirements of 38 C.F.R. § 3.303(b).  
Note that the veteran has stated they began about eight years 
before 1997-well after service.

After consideration of all the evidence, the Board finds the 
complete lack of any evidentiary link preponderates against 
the veteran's claim.  Since the preponderance of the evidence 
is against the claim, the claim is denied.


Delusional Disorder

Statements from the veteran are to the effect that his 
current delusional disorder is related to his military 
service.  As lay evidence, they are insufficient to support a 
claim for service connection of a disability based on medical 
causation or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no medical evidence suggesting the 
mental disorder is related to, or began in, service.  On the 
other hand the service medical records are positive evidence 
to the effect that there was no mental disorder in service.  

Post-service medical records are likewise devoid of a mental 
disorder until the March 1992 diagnosis of bipolar disorder-
hypomanic, made over fifteen years after discharge.  There is 
no basis for a finding that a mental disorder was manifested 
to a compensably disabling degree within the first year after 
service, so the presumption of service incurrence of chronic 
disease cannot be applied here.  Although the veteran 
reported attempting suicide in 1978, there is no evidence in 
the record of a diagnosis of nervous disorder or other mental 
abnormalities at that time.  Further, the record reflects 
that he ascribed this attempt to his drinking, rather than to 
his military service.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  However, when, as in this case, after 
consideration of all the evidence, the Board finds that the 
preponderance of it is against the claim, there is no doubt 
to be resolved.  The benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.

Service connection for a delusional disorder is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

